UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6250


GEORGE ALBERT HOOD,

                  Petitioner - Appellant,

          v.

TRACY W. JOHNS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:10-hc-02130-FL)


Submitted:   May 19, 2011                         Decided:   May 24, 2011


Before TRAXLER,     Chief   Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


George Albert Hood, Appellant Pro Se.      Christina Ann Kelley,
BUREAU OF PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               George    Albert    Hood,    a    detainee     pending    commitment

proceedings pursuant to 18 U.S.C. § 4248 (2006), appeals the

district court’s order dismissing his 28 U.S.C.A. § 2241 (West

2006 & Supp. 2010) petition, which sought his release.                              The

district court has since dismissed the 18 U.S.C. § 4248 action

in accord with a joint stipulation of the parties and Hood has

been released.           As a result of Hood’s release, “there is no

wrong to remedy and an appeal should . . . be dismissed . . .

when, by virtue of an intervening event, a court of appeals

cannot    grant    any     effectual    relief     whatever    in   favor      of   the

appellant.”       United States v. Hardy, 545 F.3d 280, 285 (4th Cir.

2008)    (quoting       Calderon   v.   Moore,    518   U.S.   149,     150   (1996))

(internal quotation marks omitted).                Accordingly, we dismiss the

appeal as moot.            We dispense with oral argument because the

facts    and    legal    contentions       are   adequately    presented       in   the

materials      before     the   court   and      argument   would     not     aid   the

decisional process.



                                                                            DISMISSED




                                            2